Dissenting opinion by
Judge Hobson.
Section 786, Ky. St. (Bussell’s St. Sec. 5335), requires railroad companies to provide each locomotive engine passing upon its road with a. bell of ordinary size and a steam whistle, and requires that the bell *243shall be rung, or the whistle sounded outside of incorporated cities and towns at a distance of at least 50 rods from the place where the roads' cross upon the same level any highway, and that the bell shall be rung or whistle sounded continuously or alternately until the engine has reached the highway crossing. Sec. 466 Ky. St. (Russell’s St. Sec. 3), also provides that the person injured by the violation of any statute may recover from the offender such damages as he may sustain by reason of its violation, although a penalty is therein imposed. Accordingly it has been steadily held by this court that where the proper signals are not given of the approach of a train to a public crossing as required by the statute, and by reason thereof a traveler on the highway is hurt, he may recover damages. South Conway, a boy 11 years of age, took his father’s horse to water, and while riding back from the creek along the county highway approaching the crossing, and on his way to the crossing was hurt in this way: The road ran, as it-approached the crossing, for a few yards parallel with the railroad. . A freight train, running rapidly, came up behind the horse, giving no signal of its approach to the crossing, and caused the horse to run away, thus injuring the child very seriously. The county road at this point ran along a fill just outside of the railroad ties. No signals of the approach of the train being given, the child was caught in a trap with the creek on one side of him and the rapidly approaching railroad train coming up behind his horse on the other side, where the' ties of the railroad ran out nearly to the line of the county road. That the horse should become frightened when a rapidly running train suddenly dashed upon it from behind without warning was to be expected. The danger to the travel- *244or at this narrow point whs just as great for all practical purposes as far as the management of the horse went as it would have been if he was at’the crossing. The purpose of requiring signals to be given of the approach of the train 50 rods from the crossing is that the traveler m,ay know of the approach of the train, and have an opportunity to take steps for his own protection. When there was a failure of the train in question to give any notice of its approach to the crossing, the child was caught in a trap, and the first he knew of the approach of the train was from the fright of his horse. It is entirely immaterial whether he Was at the crossing or 73 yards from it. He was on the county highway. He was riding to the crossing, and as a traveler on the highway, was entitled to notice of the approach of the train, as required by the statute. The fact that the county road for a short distance ran parallel with the railroad in no way lessened his rights. On the contrary, the danger of the situation required a greater degree of care on the part of those operating the train. The opinion seems to be based upon the idea that the child does not testify what he would have done 'if the proper signals of the approach of the train had been given. If he had undertaken to testify on this subject, the court would manifestly have excluded the evidence. He can tell what he did, but what he would have done under other conditions he cannot testify to; for he cannot be allowed after he is hurt to tell what was in his mind or what he would have.done if something had happened that did not happen. He can testify to, all that he did, and what he would have done if the signals had been given that were not given must be determined by the jury under the evidence and all the circumstances. The opinion intimates broadly *245that, if the child had said that he would have waited at the creek if signals had been given of the approach of the train, then a peremptory instruction should not have been given. It also intimates broadly that, if he had testified that he would have protected himself in some other way the peremptory instruction should not have been given. What he may now say he would have done if the signals had been given might be entirely different from what he would, in fact, have done, in the emergency in which he was placed. The question he may testify to is what he could have done, lie was entitled by law to the signals of the approach of the train. When they were not given, he was deprived of an opportunity to secure himself. If' he could by ordinary diligence have protected himself from danger if the signals had been given, then it should be presumed that he would have exercised ordinary care for a child of his age' under the circumstances. It is manifest from the proof that, if the child had known that the train was coming a minute before his horse took fright, he could have turned him around and ridden back down to the creek, even if it be conceded that he had left the creek before the train had reached the whistling board. When signals are not given of the approach of the train, and the traveler on the highway is injured because he is not aware of the approach of the train, and is thus caught at a disadvantage, it must be a question for the jury whether or not his injury is primarily due to the failure of those in charge of the train to give the signals of its approach. In Ill. Cent. R. R. Co. v. Mizell, 100 Ky. 235, 38 S. W. 5, 18 Ky. Law Rep. 738, no signals of the approach of a train to a crossing were given, and the plaintiff's horse ran off with her, *246throwing her and injuring her seriously. Sustaining a recovery, this court said: “The principal ground relied on by appellant is that the alleged negligence in failure to blow the whistle was not the proximate cause of the injury; but, if by reason of that failure the appellee went upon the track and her horse was there frightened by the approaching train, the jury, if they believe appellees ’ witnesses, had evidence from .which they were entitled to find that the negligence was the proximate cause of the injury, and that the damage followed as a continuous and natural sequence from the negligent act, and was a result which might have been foreseen and expected as the result of the conduct complained of, for it was to be expected that passengers on horse back might be traveling along the highway.”
The same rule is laid down in Rupard v. C. & O. R. R. Co., 88 Ky. 280, 11 S. W. 70, 10 Ky. Law Rep. 1023, 7 L. R. A. 316, although in that case a peremptory instruction was given because Mrs. Rupard was negligent in not looking out for the train. But in this case the child was only 11 years old. lie was not upon the crossing, but simply approaching it, and if it is conceded, as in the Rupard Case, that an action may be maintained for the negligence of the railroad company unless there was contributory negligence on the part of the plaintiff, then manifestly the case should have gone to the jury under a long line of opinions by this court. See L. & N. R. R. Co. v. Clark, 105 Ky. 571, 49 S. W. 323, 20 Ky. Law Rep. 1375; L.&N.R. R. Co. v. Ueltschi, 97 S. W. 14, 29 Ky. Law Rep. 1136; C. & O. R. R. Co. v. Vaughn, 97 S. W. 774, 30 Ky. Law Rep. 215; L. & N. R. R. Co. v. Lucas, 99 S. W. 959, 30 Ky. Law Rep. 359; C., N. O. & T. P. Ry. Co. v. Champ, *247104 S. W. 988, 31 Ky. Law Rep. 1054; L. & N. R. R. Co. v. Taylor, 104 S. W. 776, 31 Ky. Law Rep. 1142.
This ease is practically on all fours with C. & N. R. R. Co. v. Ogles, 73 S. W. 751, 24 Ky. Law Rep. 2160, except that there were in that case facts showing that the plaintiff was not guilty of contributory negligence. But, as the child here was only 11 years old, he could only be required to use such care as might be reasonably expected from a child oí his age; and, if the railroad company was negligent, it cannot shield itself from the consequences of its own negligence because the child did not take those precautions that might reasonably be expected of an adult. In so far as the opinion is predicated in any degree upon contributory negligence on the part of the child, it is in conflict with the opinions of this court above cited; and, in so far as it is based on the ground that the child does not testify what he would have done if the signals had been given, it disregards the settled rules of evidence. In L. & N. R. R. Co. v. McNary’s Adm’r, 128 Ky. 408, 108 S. W. 898, 32 Ky. Law Rep. 1272, 17 L. R. A. (N. S.) 224, where there was testimony by bystanders as to what occurred when the woman was struck showing just how the accident occurred, and it was insisted that a peremptory instruction should have been given the jury to find for the defendant, this court said: ‘ ‘ The woman manifestly could have seen the train if she had looked in that direction just before she went on the track, but she had a right to assume that notice of the approach of a train would be given and where proper signals are not given, this court has held in a number of cases that the question whether the traveler used ordinary care is for the. jury — (citing authorities). To hold as a matter of law that the footman is guilty of contributory negligence *248barring a recovery for Ms injury whenever he goes upon a railroad track, without stopping, looking, or listening would be practically to exempt railroads from all responsibility in cases of this sort. ’ ’ The rule, stop, look and listen is not applied. There is nothing to show negligence on the part of the child except that he was riding along the road and did not look behind him. He had not reached the crossing. If his horse was gentle and did not usually take fright from the cars, this was at least not a reason for requiring unusual precautions on his part. If his horse had, when frightened, run back and not forward, to the crossing, he would have the same right of action if hurt as he now has. The gist of his action is that the signals to which he was entitled were not given, and it is not material whether his horse was thus. frightened at the crossing or a few yards from it. He cannot recover unless he used ordinary care, but what would be ordinary care for a child 11 years old might not be ordinary care for an adult. In City of Owensboro v. York’s Adm’r, 117 Ky. 300, 77 S. W. 1130, 25 Ky. Law Rep. 1397, this court quoted with approval from 7 Am. & Eng. Enc. of Law, 408; “As the standard of care thus varies with the age, capacity, and experence of the child, it is usually, if not always, where the child is not wholly irresponsible, a question of fact for the jury whether the child exercised the ordinary care and prudence of a child similarly situated; and, ic such care was exercised, a recovery can be had for an injury negligently inflicted, no matter how far the care used by the child falls short of the standard which the law erects for determining what is ordinary care in a person of full age and capacity.” The same rule is thus stated in 29 Cyc. 642: “It is also a question for the jury tó determine under all the facts *249whether a' child exercised such care and discretion as might reasonably be expected of one of his age, capacity, and experience situated as he was.” In United States Natural Gas Co. v. Talmage Hicks (decided May 19, 1909) 119 S. W. 166, this court said: “The general rule is that, when a child reaches the age of 14 years, the legal presumption is that it knows right from wrong, and it is responsible for its acts. Between that age and seven years the legal presumption is with the child, and, to make it responsible,- it must be shown by the testimony that it had1 sufficient intelligence and discretion to realize and to know what would be the result of its acts. Hence it is always proper to submit the question of contributory negligence in such cases to the jury.” See also, 1 Shearman and Redfield on Negligence, Sec. 73. When the plaintiff is placed in a position of peril by the defendant’s negligence, and thus suffers an injury, the rule is that he may recover unless at the time he failed to exercise ordinary care for his own safety, and but for this would not have been injured. Here by the defendant’s negligence the plaintiff was placed in a position of peril and was injured: and, under the rule heretofore laid down by this court, he may recover unless he failed then to exercise ordinary care for his own safety. What he would have done if the defendant had not been negligent is only material on the question of proximate cause. Western Union Telegraph Co. v. Caldwell, 126 Ky. 42, 102 S. W. 840, 31 Ky. Law Rep. 497, 12 L. R. A. (N. S.) 748; Sutton v. Western Union Tel. Co., 110 S. W. 874, 33 Ky. Law Rep. 577.
The rule in this state is that, if there is any evidence, the question is for the jury. The scintilla rule has been so often upheld that the question is no long*250er open. The proof is abundant that no signals of the- approach of the train were given, and that the child was thus caught in a trap. By reason of the want of the signals he had no opportunity to protect himself as he would have had if the signals had been given. The facts show that, if proper signals were given, a person of ordinary care could have protected himself. It cannot be presumed that the child would not have used ordinary care for one of his age; and, it being conceded that the defendant was negligent in the discharge of a legal duty required of it for his protection as a traveler on the highway, it was a question for the jury whether this negligence was the proximate cause of his injury, and whether he exercised such care as may be reasonably expected of a child of his age under the circumstances. The opinion of the court refers to L. & N. R. R. Co. v. Smith, 107 Ky. 178, 53 S. W. 269, 21 Ky. Law Rep. 848; C., N. O. & T. P. R. R. Co. v. Bagby, 29 S. W. 320, 16 Ky. Law Rep. 533; L. & N. R. R. Co. v. Bowen, 39 S. W. 31, 18 Ky. Law Rep. 1099; C. & O. R. R. Co. v. Pace, 106 S. W. 1176, 32 Ky. Law Rep. 806, and L. & N. R. R. Co. v. McCandless, 123 Ky. 121, 93 S. W. 1041, 29 Ky. Law Rep. 563, but these were all cases where crossing signals were not involved. The gist of this case is that the plaintiff was entitled to the crossing signals, and these were not given. To say that the child cannot recover because on the facts shown he was as a tíiatter of law guilty of contributory negligence is to adopt in this state the rule, stop, look and listen before the traveler reaches the crossing and to make it apply to a child eleven years old. Under the opinion, the rule would apply equally -if the child had been on the crossing. If not, why not! For he was *251equally entitled to the crossing signals as he approached the crossing as when he was on it.
I therefore dissent from the opinion.
Nunn, C. J., concurs in this dissent.